DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, at line 6, it is unclear whether “2.4” should be understood to be an absolute amount or a rounded amount with respect to significant figures. See ASTM, Designation: E29-13, “Standard Practice for Using Significant Digits in Test Data to Determine Conformance with Specifications, 5 pages, Dec. 2014 (Sections 4-6). How significant figures in specified amounts is to be understood is not clearly evident by reviewing the claims, Specification, and arguments. Thus, it is unclear whether “2.4” refers to an absolute amount (e.g., 2.4Ō – where the “O” is a zero, such that, for example, 2.39999 would be outside the range) or an amount that could be rounded to 2.4 (i.e., any amount from 2.35 to less than 2.45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over Irisa et al. (WO 2017/017933, relying on English equivalent US 2018/0237874 herein, both cited by applicants on IDS filed on 25 January 2021, cited previously, Irisa), in view of Kinugasa USPA 2009/0238713, including as evidenced by Mainier et al. (“Quality analysis of galvanized pipes applied to natural gas installations in civil construction”, Mainier) for the reasons of record in the Office Action mailed on 17 June 2022.

Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over Irisa et al. (WO 2017/017933, relying on English equivalent US 2018/0237874 herein, both cited by applicants on IDS filed on 25 January 2021, cited previously, Irisa), in view of Yokoi USPA 2017/0349967, including as evidenced by Mainier et al. (“Quality analysis of galvanized pipes applied to natural gas installations in civil construction”, Mainier) for the reasons of record in the Office Action mailed on 17 June 2022.


Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (a) rejection of the Office Action mailed on 17 June 2022. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Irisa in view of Kinugasa, as evidenced by Mainier, of the Office Action mailed on 17 June 2022. 
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Irisa in view of Yokoi, as evidenced by Mainier, of the Office Action mailed on 17 June 2022.
Traversal of both rejections is focused on Irisa, and so the traversals will be addressed together.
Applicant argues that Irisa’s Steel O does not anticipate the claimed amount of since 2.37 is outside the claimed “2.4”. Firstly, it is unclear that 2.4 does not encompass 2.37 since, upon rounding, 2.37 would round to 2.4, which means it does encompass Steel O’s Mn amount. Secondly, Irisa suggests that preferable amounts of Mn would be 2.5 % or less (paragraph 46). Thus, it would have been obvious to include slightly more Mn in the composition of Irisa to provide a preferred composition in Irisa. Thirdly, to the extent that the claimed amount does not encompass that of Irisa, it would differ by only a small amount (e.g., ca. 1%) and thus the amounts would abut one another. Thus, properties of the resulting composition would be expected to be substantially the same and thus Irisa’s steels would render obvious those being claimed. See MPEP 2144.05.
Applicant argues that Irisa fails to teach claimed CSM relationship. However, Steel O in Irisa teaches a steel that contains claimed steel ingredients, contains claimed steel microstructure, achieves a claimed CSM value, and exhibits claimed tensile strength, yield ratio, and hole expansion ratio. For Steel O, CSM would be 10.3. Modification of Steel O in order to have Mn amount of 2.40 would also lead to CSM value in the claimed range. That other steel examples in Irisa may or may not meet these requirements does not obviate the anticipatory teaching of this example. Furthermore, there is no requirement that Irisa teach or suggest the entire CSM range in order to anticipate or suggest any portion of the range. 
Applicant argues that claimed coatability is not taught or suggested. The rejection shows that conventional hot dip coating layer and other coating layers would be expected to lead to coatings without uncoated portions. Applicant provides various examples, where coatings could and could not be obtained without uncoated portions, thereby demonstrating the importance of the claimed ranges of composition, CSM, and properties. However, these examples are not commensurate in scope with the claims. The claims are not limited to the specific coating amounts and types used in the examples. They are not limited to hot dip coatings, for example, notwithstanding the specific hot-dip coatings applicant uses. 
Rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
16 November 2022